      Case 3:21-cv-01434-B Document 17 Filed 08/19/21              Page 1 of 5 PageID 79



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ZACHARY PERKINS,                               §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §    CIVIL ACTION NO. 3:21-CV-1434-B
                                                §
 HOWCO REALTY, LLC,                             §
                                                §
       Defendant.                               §

                         MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Howco Realty, LLC (“Howco”)’s Motion to Set Aside

Judgment (Doc. 14), which asks the Court to set aside the Clerk’s entry of default against Howco

in accordance with Federal Rule of Civil Procedure 55(c). Because Howco has demonstrated good

cause, the Court GRANTS Howco’s motion (Doc. 14) and sets aside the Clerk’s entry of default

(Doc. 8).

                                                I.

                                        BACKGROUND

        This is a failure-to-accommodate case. Perkins, a disabled individual, alleges Howco failed

to provide “ADA-Compliant Van Accessible parking spaces” in the parking lot of Howco’s tenant,

Southwest Auto. Doc. 1, Compl., ¶¶ 5–7, 9. Based on this lack of accessible parking, on June 17,

2021, Perkins filed a complaint in this Court alleging Howco violated 42 U.S.C. § 12182 and

accompanying provisions of the Americans with Disabilities Act (ADA). Id. ¶¶ 18–20. In his

complaint, Perkins seeks injunctive relief; declaratory relief; and attorneys’ fees and costs. Id.

¶¶ 21–24.

                                               -1-
    Case 3:21-cv-01434-B Document 17 Filed 08/19/21                   Page 2 of 5 PageID 80



       After filing his complaint, Perkins filed a return of service indicating that his attorney served

Howco by certified mail, return receipt requested, on June 28, 2021. Doc. 6, Return, 1–2. On July

27, 2021, Perkins requested an entry of default against Howco from the Clerk of Court. Doc. 7, Mot.,

1. The Clerk then entered default against Howco. Doc. 8, Clerk’s Entry of Default, 1. Two days later,

Howco filed an answer (Doc. 9) to the complaint, and the Court ordered Howco to file a motion to

set aside the entry of default. Doc. 11, Electronic Order.

       On August 6, 2021, Howco filed its motion to set aside the entry of default (Doc. 14).

Perkins thereafter filed a response (Doc. 16). Because the Court does not need a reply brief to resolve

this motion, see N.D. Tex. Loc. R. 7.1(f), the Court assesses the motion below.

                                                  II.

                                       LEGAL STANDARD

       A court “may set aside an entry of default for good cause[.]” Fed. R. Civ. P. 55(c). Good

cause “is not susceptible of precise definition, and no fixed, rigid standard can anticipate all of the

situations that may occasion the failure of a party to answer a complaint timely.” In re Dierschke, 975

F.2d 181, 183 (5th Cir. 1992). Thus, the “good cause” standard is liberally construed. Effjohn Int’l

Cruise Holdings, Inc. v. A&L Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003).

       To determine whether a defendant has shown good cause under Rule 55(c), a court should

consider the following factors: (1) whether the default was willful; (2) whether the plaintiff would

be prejudiced; and (3) whether the defendant presents a meritorious defense. Dierschke, 975 F.2d at

184. The Court need not consider all of these factors. CJC Holdings, Inc. v. Wright & Lato, Inc., 979

F.2d 60, 64 (5th Cir. 1992). Ultimately, “[t]he decision to set aside a default decree lies within the

sound discretion of the district court.” United States v. One Parcel of Real Prop., 763 F.2d 181, 183

                                                 -2-
    Case 3:21-cv-01434-B Document 17 Filed 08/19/21                    Page 3 of 5 PageID 81



(5th Cir. 1985).

         Nonetheless, if the district court lacks personal jurisdiction over the defendant due to

improper service of process, the court “must set aside the clerk of court’s entry of default as a matter

of law.” Titan Glob. Holdings, Inc. v. Evan, 2008 WL 11435706, at *4 (N.D. Tex. Oct. 30, 2008).

“[O]nce the validity of service of process has been contested, the plaintiff bears the burden of

establishing its validity.” Carimi v. Royal Carribean Cruise Line, Inc., 959 F.2d 1344, 1346 (5th Cir.

1992).

         The Court favors resolving actions on the merits and therefore will resolve any doubts in

favor of the defendant. See Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000) (observing that

“federal courts should not be agnostic with respect to the entry of default judgments which are

‘generally disfavored in the law’” (citation omitted)); Gen. Tel. Corp. v. Gen. Tel. Answering Serv.,

277 F.2d 919, 921 (5th Cir. 1960) (“[W]here there are no intervening equities any doubt should,

as a general proposition, be resolved in favor of the movant to the end of securing a trial upon the

merits.” (citation omitted)).

                                                  III.

                                             ANALYSIS

         The Court holds Howco has shown good cause for setting aside the entry of default. First,

Howco has provided evidence that its failure to timely answer was not willful. Specifically, Howco

provides an affidavit from its manager, which explains that a few days after Howco received the

complaint, Howco began negotiating with Perkins’s counsel. Doc. 14, Ex. A (Aff.), ¶ 6. Accordingly,

Howco explains, it “was under the impression that [Perkins] was interested in settling the case rather

than . . . spending money on litigating the matter.” Doc. 14, Mot., ¶ 9. In response, Perkins does not

                                                 -3-
    Case 3:21-cv-01434-B Document 17 Filed 08/19/21                          Page 4 of 5 PageID 82



suggest that Howco’s impression was inaccurate; rather, Perkins simply asserts, “Defense counsel

provides no explanation as to why [Howco] did not file a responsive pleading or answer by the

deadline.” Doc. 16, Pl.’s Resp., ¶ 10. Given Howco’s explanation above, this is simply wrong.1 More

importantly, Howco’s explanation suggests that its default was not willful.

        Second, Perkins will not be prejudiced by the Court’s setting aside of the entry of default.

This case was filed approximately two months ago, and Perkins does not even attempt to argue

prejudice. See generally Doc. 16, Pl.’s Resp. As the Fifth Circuit has noted, “[t]here is no prejudice

to the plaintiff where the setting aside of the default has done no harm to plaintiff except to require

it to prove its case.” Lacy, 227 F.3d at 293 (citation and quotation marks omitted). Accordingly,

Perkins will not suffer prejudice if the Court sets aside the entry of default.

        Third, Howco has presented colorable defenses. Among other arguments, Howco asserts that

its tenant, Southwest Auto, is exempt from the ADA provision at issue and that Howco “currently

has ADA compliant parking[.]” Doc. 14, Def.’s Mot., ¶ 19. Though Perkins disputes these matters,

see Doc. 16, Pl.’s Resp., ¶ 15, Perkins’s disagreement regarding Howco’s likelihood of success on the

merits does not preclude a finding that Howco’s defenses are meritorious. See US Green Bldg. Council,

Inc. v. Wardell, 2015 WL 5164068, at *3 (N.D. Tex. Sept. 1, 2015) (“To show a meritorious defense,

Defendant need not prove that it will likely succeed on the merits.” (citation and quotation marks

omitted)). The Court thus concludes Howco presents meritorious defenses.

        Overall, Howco has shown good cause for the Court to set aside the entry of default.2

        1
            Perkins also refers to the wrong defendant in its response. See Doc. 16, Pl.’s Resp., ¶ 2.
        2
         Howco also challenges the entry of default based on improper service. Doc. 14, Def.’s Mot., ¶ 15.
Because the Court finds good cause for setting aside the entry of default, the Court need not address whether
service was proper in order to resolve Howco’s motion. Further, the Court need not address whether service

                                                       -4-
    Case 3:21-cv-01434-B Document 17 Filed 08/19/21                      Page 5 of 5 PageID 83



                                                   IV.

                                            CONCLUSION

        For the reasons stated above, the Court GRANTS Howco’s motion (Doc. 14) and sets aside

the Clerk’s entry of default (Doc. 8).



        SO ORDERED.

        SIGNED: August 19, 2021.




                                                 _________________________________
                                                 JANE J. BOYLE
                                                 UNITED STATES DISTRICT JUDGE




was proper for personal jurisdiction purposes because, by filing an answer without objecting to service, see
generally Doc. 9, Answer, Howco waived its right “to object to service of process” throughout these
proceedings. See City of Clarksdale v. BellSouth Telecomms., Inc., 428 F.3d 206, 214 n.15 (5th Cir. 2005)
(citation omitted).

                                                   -5-
